Citation Nr: 0321013	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint and disc 
disease of the lumbosacral spine, status post lumbar 
laminectomies.

5.  Entitlement to service connection for neck pain, right 
arm and shoulder conditions, and conditions of the eyes, 
ears, and nose, secondary to contaminated soil.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served with the Army National Guard from 
September 1986 to November 1993 including a period of active 
duty for training from January 1987 to May 1987.  He is 
considered a veteran under the law by virtue of having 
incurred a back disability from a back injury sustained on 
active duty for training.  38 U.S.C.A. § 101(2), (22), (24) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1996 and April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In the May 1996 rating decision, the RO denied service 
connection for neck pain, right arm and shoulder conditions, 
and conditions of the eyes, ears, and nose, secondary to 
contaminated soil, on the basis that these claims were "not 
well grounded" under provisions then in the law which 
required a claimant to submit a "well grounded" claim prior 
to VA having the duty to assist him.  See 38 U.S.C.A. § 5107 
(West 1991).  The veteran filed a timely notice of 
disagreement in April 1997 with the claims the RO had denied 
as "not well grounded", and the RO issued a statement of 
the case (SOC) in May 1997.  The veteran submitted additional 
evidence, and in August 1997, the RO issued a supplemental 
statement of the case (SSOC) in which it informed the veteran 
that he had 60 days to perfect his appeal to the Board by 
filing a VA Form 9 substantive appeal.

No VA Form 9 was received within the 60-day period.  However, 
in March 1998, the RO received the veteran's complete 
original service medical records, and in a March 1998 SSOC, 
the RO reviewed the evidence in its entirety and continued 
the denial of the claims as not well grounded.  In the March 
1998 SSOC, the RO noted, "This is the first notice to the 
veteran of this decision."  The March 1998 SSOC was issued 
on April 7, 1998, and in the covering letter, the RO informed 
the veteran that he had 60 days to perfect his appeal to the 
Board by filing a VA Form 9 substantive appeal.  The RO 
received the VA Form 9 from the veteran on May 13, 1998, 
within the 60-day period, and he requested a hearing before 
the Board on the VA Form 9.  Additional evidence was 
submitted, and the RO continued the denial of the claims on 
the basis that they were not well grounded in a December 1998 
SSOC.

In the April 1999 rating decision, the RO denied several 
claims, and the veteran initially appealed all of these 
claims to the Board.  However, at a hearing held on January 
15, 2003, in Phoenix, Arizona, before M. Sabulsky, a Veterans 
Law Judge who is rendering the determination in this case, 
the veteran submitted a written statement withdrawing his 
appeal of the following claims:  Entitlement to service 
connection for (1) a right hip condition; (2) a left knee 
condition; (3) a respiratory condition; (4) carpal tunnel 
syndrome of the left wrist; (5) a left hand condition; (6) a 
left foot condition; (7) a right leg condition; and (8) a 
left leg condition.  The veteran limited his testimony at the 
hearing to the following issues remaining before the Board on 
appeal:  entitlement to service connection for a left 
shoulder disorder; for a right ankle disorder; for a right 
knee disorder; and entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
degenerative joint and disc disease of the lumbosacral spine, 
status post lumbar laminectomies.

In the April 1999 rating decision, the RO denied the claims 
for service connection for a right knee condition and a right 
ankle condition on the basis that no new and material 
evidence had been received to reopen those claims which had 
previously been denied in a final decision.  However, in the 
May 2002 statement of the case, the RO reopened the claims 
and denied them on the merits.

The issues of service connection for neck pain; for right arm 
and shoulder conditions; for conditions of the eyes, ears, 
and nose, secondary to contaminated soil; and for a right 
knee condition; and of an initial disability rating in excess 
of 10 percent for service-connected degenerative joint and 
disc disease of the lumbosacral spine, status post lumbar 
laminectomies, are addressed in the Remand order following 
the Board's decision below.


FINDINGS OF FACT

1.  Service medical records reflect no findings of a left 
shoulder disorder or right ankle disorder.

2.  The veteran was seen in the emergency department of a 
private hospital in July 1993 with complaints of pain in both 
shoulders and a history of straining his shoulders while 
working on a movie set and grabbing a tent that was being 
blown around by the wind; there is no evidence that this 
injury occurred while the veteran was on active or inactive 
duty for training with the Army National Guard.

3.  The veteran sustained a mild right ankle strain when he 
slipped getting off a bus in January 1996, more than two 
years after being separated from the Army National Guard.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in service.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

2.  A right ankle disability was not incurred in service.  
38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

In a letter dated in July 2001, the RO notified the veteran 
of the provisions of the new law and specifically of VA's 
duty to notify him of the information and evidence needed to 
substantiate his claims and of VA's duty to assist him in 
obtaining that evidence.  In the letter, the RO specifically 
informed the veteran that the evidence needed to substantiate 
his claims in this case would be evidence which showed three 
things:  (1) an injury or disease incurred in service or an 
event in service that caused an injury or disease; (2) a 
current physical or mental disability; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO also specifically notified the 
veteran what he needed to do to substantiate his claims and 
what VA would do for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
example, the RO told the veteran that it would get his 
service medical records and assist him in getting any medical 
evidence that he told them about which he felt would be 
relevant to his claims.  

In addition, the statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of section 5103 of the new statute.  
They notified the veteran of the requirements for service 
connection.  They also notified him of evidence necessary to 
substantiate these claims.  All evidence and records 
identified by the veteran as relevant to his claims have been 
obtained for review.  VA has accorded the veteran a personal 
hearing and VA examinations in relation to his claims.  
Accordingly, the Board concludes that, with respect to these 
claims, all possible development has been conducted and all 
notification provided.  

Service Connection For Left Shoulder and Right Ankle 
Disorders.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability resulted from a disease or injury incurred or 
aggravated in line of duty in "the active military, naval, 
or air service . . . ."  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  "The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The RO has obtained the veteran's complete service medical 
records from his service with the Army National Guard from 
September 1986 to November 1993 and there are no findings 
among these records of a left shoulder or right ankle 
disorder.  Records dated in July 1993 showed that the veteran 
complained of having sustained injuries to his right knee and 
ankle in basic training; however, by the time of the 
examination in 1993, only a right knee disorder was found by 
the examiner.  

An emergency department record from a private hospital, dated 
in July 1993, shows that that the veteran was seen for 
complaints of straining his low back and both shoulders while 
working on a movie set and grabbing a tent that was being 
blown around by the wind.  There is no evidence that this 
incident occurred while the veteran was on active or inactive 
duty for training.

Similarly, a private medical record, dated in January 1989, 
from Group Health Medical Association, P.C., shows that the 
veteran complained that his right ankle was "weak".  He was 
given an ankle support.  There is no evidence of any injury 
to the right ankle while on active or inactive duty for 
training.

A June 1994 VA x-ray report pertaining to the ankles showed 
normal bilateral ankles.  On a June 1994 VA examination, the 
veteran gave a history of having pain in his ankles in 
service when someone fell or jumped on him during basic 
training in 1986.  Service medical records showed that the 
veteran reported complaints in February 1987 of right 
shoulder pain after another service member landed on his 
right shoulder.  However, there were no complaints or 
findings of right ankle pain or of complaints of a left 
shoulder injury or pain.  The ankles bilaterally on 
examination in June 1994 were normal.  There was normal range 
of motion and no effusion or swelling was present.  

An August 1995 "Complex Evaluation" from R. A. S., M.D., a 
private physician reflected that the veteran was seen with a 
"multiplicity of problems".  The veteran provided a history 
of having been injured on July 15, 1993, while he was holding 
onto a canvas tarp so that the wind and rain would not blow 
it away when a gust of wind blew the tarp in such a way that 
the veteran "was actually literally being thrown off the 
ground and held up in the air by the gust of wind for a 
prolonged protracted period of time."  Among other things, 
the veteran complained of pain in both shoulders and both 
ankles.  Dr. S. rendered no diagnosis pertaining to the 
ankles but diagnosed acute traumatic rotator cuff discomfort, 
mild, with subjective chronicity.  He noted that there were 
psychosomatic complaints throughout the musculoskeletal 
system subjectively, with chronicity but no objective 
evidence of any gross abnormalities clinically.

An October 1995 report from Dr. S. showed an assessment which 
included rotator cuff dysfunction, left shoulder.  In 
November 1995 and January 1996, Dr. S. diagnosed rotator cuff 
dysfunction, left greater than right.  On January 30, 1996, 
Dr. S. noted that the veteran came in to the office as an 
emergency because he twisted his ankle and slipped and fell 
while getting off a bus.  Dr. S. noted a sprained right ankle 
which was "nothing of any significance."  Reports dated in 
1997 and 1998 from A. S., M.D., another private physician, 
showed that the veteran continued to have problems with 
bilateral rotator cuff tears and that he underwent surgery 
for this on the left in 1998.  However, the Board notes that 
there is no evidence that the injuries to the shoulders or 
right ankle were incurred while on active or inactive duty 
for training.

On a February 2002 VA orthopedic examination, the veteran 
gave a history of having injured his back in 1987 in service 
when he jumped off a truck and another person jumped and 
landed on his back.  He stated he also had discomfort in both 
legs and his right hip at that time.  He also provided a 
history of having been injured in 1993 when he was trying to 
hold up a tent in the blowing wind and was picked up and 
swung around by the wind.  He stated that he hurt his right 
ankle in the 1987 injury in service.  He was unable to state 
the onset of discomfort of the left shoulder or how he hurt 
it.  He reported that he has surgery on it in 1997.  On 
examination, there was some tenderness subjectively of the 
right ankle; there was no swelling or complaint of pain on 
range of motion testing.  The examiner's assessment was right 
ankle strain disorder with no functional impairment.  The 
diagnosis pertaining to the left shoulder was status-post 
rotator cuff surgery.

At the January 2003 hearing before the Board, the veteran 
testified that his right ankle and left shoulder were both 
injured in service in 1987 when he jumped off a truck and 
another person landed on him.

Although the veteran contends that his left shoulder and 
right ankle were injured in service in 1987, the service 
medical records reflected no findings pertaining to the left 
shoulder or right ankle.  In addition, private medical 
evidence indicated that the left shoulder was injured when 
the veteran was working on a movie set in 1993 when a gust of 
wind blew a tent or tarp that the veteran was holding.  
Moreover, the reports of Dr. S. showed that the veteran 
twisted his right ankle in 1996 while getting off a bus.  
There is no evidence which indicates that either of these 
injuries were incurred on active or inactive duty for 
training, and the 1996 right ankle injury occurred two and a 
half years after the veteran separated from the Army National 
Guard.  Because there is no evidence in this case which 
indicates that either the left shoulder or the right ankle 
disabilities or symptoms may be associated with an event or 
injury in service, the Board concludes that no further 
development of the evidence is necessary in order for the 
Board to render a decision on the claims for service 
connection for these disorders.  38 C.F.R. § 3.159(c)(4)(i); 
see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Rather, for the reasons noted above, the Board concludes that 
the preponderance of the evidence in this case is against the 
claims for service connection for a left shoulder disorder 
and a right ankle disorder, and these claims must be denied.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.304.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right ankle disorder is denied.


REMAND

Service Connection For Right Knee Disorder.

Unlike the claims for service connection for left shoulder 
and right ankle disorders, service medical records do contain 
evidence of an injury to the right knee.  Specifically, on 
August 29, 1988, the veteran was seen with complaints of 
having sustained an injury to the right knee about two or 
three months earlier.  The assessment was ligamental strain, 
right knee.  The veteran was given Motrin and was to return 
to the clinic for follow up in three weeks if no better.  
There is no evidence that the veteran returned for follow up.

On examination in January 1990, the veteran gave a history of 
a "trick" or locked knee.  The examiner noted that the 
veteran injured his right knee in basic training but that 
there were no problems at that time of the January 1990 
examination.

On examination in December 1992, the veteran again gave a 
history of a "trick" or locked knee and noted that he had 
had a "right leg knee injury to ligament".  The examiner 
noted that the right knee hurt with running and that the 
veteran had right knee pain occasionally.  Clinical 
evaluation of the lower extremities was normal.

In July 1993, the veteran was seen with complaints pertaining 
to the right knee.  He gave a history of having injured the 
knee in basic training and stated that the knee gave out 
often.  Objectively, there was slight patellar tenderness.  
The assessment was patella femoral syndrome.  It was 
determined that the knee injury was incurred in line of duty.  
The veteran was given Motrin and recommended for physical 
therapy to strengthen the knee, but a physician concluded 
that the veteran was not disabled for the performance of his 
military duties due to the patella femoral syndrome.

Reports, dated in 1996 and 1997, from A. S., M.D., a private 
physician showed that the veteran underwent a partial 
menisectomy on the left knee, and in February 1997, the 
doctor noted that the veteran had the same symptoms with 
regard to his right knee.

On VA examination in February 2002, the examiner noted that 
the veteran provided a history of having injured both knees 
in service in 1987 when a fellow service member jumped on 
him.  On examination, the right knee was tender medially and 
anteriorly; cruciate and collateral ligaments were stable.  
The veteran complained of pain on flexion.  The assessment 
was right knee strain disorder, pending x-rays that day.  
Functional impairment was mild with loss of 15 degrees of 
range of motion on flexion.  The examiner noted that x-rays 
of the knees were normal.

Reports, dated in March and April 2002, from a F. F. J., 
M.D., a private physician, show an impression of a right knee 
medial meniscus tear.  The doctor noted that the right knee 
had been bothering the veteran for several years.  In April 
2002, the doctor noted that the veteran had undergone 
arthroscopic debridement of the knee.  The impression was 
right knee arthritis, mild.

Given that service medical records reflected a ligamental 
strain of the right knee in 1988 and patella femoral syndrome 
of the right knee in 1993, the Board concludes that further 
development of the evidence is needed in this case in order 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
Specifically, the Board concludes that a medical opinion is 
necessary to determine whether the findings pertaining to the 
right knee during the veteran's service with the Army 
National Guard might be related to the current disability of 
the right knee.

An Initial Disability Rating In Excess Of 10 Percent For
Degenerative Joint And Disc Disease Of The Lumbosacral Spine,
Status Post Lumbar Laminectomies.

The veteran testified at the January 2003 hearing before the 
Board that he has been awarded disability benefits from the 
Social Security Administration (SSA) for his back disability.  
Therefore, remand is required to attempt to obtain medical 
records from the SSA pertaining to the back disability for 
consideration in rating that disability.  In addition, the 
veteran stated that he is seen at VA medical facilities in 
Tucson for his back condition.  Some VA Progress Notes and 
Consult Requests dated in 2002 are in the claims file but 
these records do not appear to be complete.  For example, the 
veteran was seen in March 2002 in the Neurosurgery Clinic for 
complaints of back pain.  A neurological examination was 
conducted but the complete examination report is not in the 
claims file.  Moreover, the February 2002 orthopedic 
examination was incomplete with regard to the findings 
concerning the back disability.  The examiner did not render 
a diagnosis or determine whether there were chronic 
orthopedic or neurologic manifestations resulting from the 
back disability.  Accordingly, remand is required for a 
complete examination.

Service Connection For Neck Pain, Right Arm And Shoulder 
Conditions,
And Conditions Of The Eyes, Ears, And Nose,
Secondary To Contaminated Soil.

The RO denied these claims in a May 1996 rating decision on 
the basis that they were "not well grounded".  The veteran 
appealed the claims to the Board and, while his appeal was 
pending, the VCAA was enacted.  Thus, the claims must be 
remanded for readjudication by the RO in the first instance 
under the VCAA.

To ensure that VA has met its duty to assist the claimant and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write a notification letter to the 
veteran informing him of the enactment of 
the VCAA while his appeal of the claims 
for service connection for neck pain, 
right arm and shoulder conditions, and 
conditions of the eyes, ears, and nose, 
secondary to contaminated soil, was 
pending, and notify him of the provisions 
of the VCAA.  Ask him to submit any 
additional evidence he may have in 
support of his claims.  Advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Ensure that all 
notification and development action 
required by the VCAA is completed.

2.  Attempt to obtain all medical records 
pertaining to the service-connected 
degenerative joint and disc disease of 
the lumbosacral spine, status post lumbar 
laminectomies, including records from the 
SSA (per the veteran's testimony to the 
Board that he has been granted disability 
benefits from that agency for his back 
disability) and complete VA outpatient 
treatment records from the facility in 
Tucson for the period from January 2002 
to the present.

3.  Schedule the veteran for appropriate 
VA examination(s) concerning the claims 
for service connection for a right knee 
disorder and for an initial rating in 
excess of 10 percent for the 
service-connected back disorder.

Right knee:  Have the examiner review the 
medical evidence of record pertaining to 
the right knee disorder, including 
service medical records from 1988 and the 
early 1990s, and have the examiner render 
an opinion as to the likelihood (that is, 
whether it is more likely, less likely or 
as likely as not) that a current right 
knee disorder is the result of a right 
knee disorder, including a ligament 
strain, shown in service in 1988, and 
patella femoral syndrome, shown in 1993, 
as opposed to some other factor or 
factors.  

Degenerative joint and disc disease of 
the lumbosacral spine, status post lumbar 
laminectomies:  Have the examiner conduct 
a complete orthopedic and neurologic 
examination pertaining to the back 
disability and render findings which 
describe the nature and extent of the 
disability including whether there have 
been any incapacitating episodes during 
the last twelve months and, if so, the 
duration of such episodes.

4.  Readjudicate the claims for service 
connection for a right knee disability 
and for an initial disability rating in 
excess of 10 percent for 
service-connected degenerative joint and 
disc disease of the lumbosacral spine, 
status post lumbar laminectomies, based 
on the evidence in its entirety.  During 
the course of this appeal, substantive 
changes were made by regulatory amendment 
to the schedular criteria for evaluating 
intervertebral disc syndrome, as set 
forth in 38 C.F.R. § 4.71a, DC 5293.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002).  
These changes became effective on 
September 23, 2002.  When a veteran's 
claim was filed before the regulatory 
change occurred, he is entitled to 
application of the version more favorable 
to him.  See Karnas, 1 Vet. App. at 311; 
VAOPGCPREC 3-00 (opinion of VA General 
Counsel that the decision in Karnas is to 
be implemented by first determining 
whether the revised version is more 
favorable to the veteran).  

Readjudicate the claims for service 
connection for neck pain, right arm and 
shoulder conditions, and conditions of 
the eyes, ears, and nose, secondary to 
contaminated soil, under the VCAA.  If 
the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations, including the current rating 
criteria for the evaluating the 
service-connected back disability, 
considered pertinent to the issues 
currently on appeal which were not 
included in the statement of the case or 
prior SSOCs.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



